Per Curiam,
The question whether or not the plaintiff was “non-beneficial ” at the time his claim for benefits arose was one of fact and was properly submitted to the jury. We have been referred to no clause in the policy which makes the member’s receipt book conclusive evidence of his standing, but conceding that the question was to be determined by the entries therein, the credibility of the witnesses who testified as to the contents of the book which was lost, was for the jury. Moreover the testimony of these witnesses was not uncontradicted. The plaintiff testified that he was not in arrears and that the book did not show that he was. It follows that if the court had withdrawn the case from the jury for the reason stated in the point it would have been manifest error.
Judgment affirmed.